Haskell, J.
The record of the judgment in suit must stand or fall of itself. Papers and documents filed in the case, but not incorporated into the record, constitute no part of it. Valentine v. Norton, 30 Maine, 200; Lawrence v. Mt. Vernon, 35 Maine, 100; Freem. Judg. § 126.
The action is debt upon a supposed judgment of this court, rendered in another county. The plea is nul tiel record, upon which issue is taken to the court, to decide, from inspection, whether a record of such judgment exists. “Strictly speaking,” the record itself “is the best and only original evidence of the facts recited in it;” but properly authenticated copies are now *79held competent evidence of1 such records in all cases. Sawyer v. Garcelon, 63 Maine, 26.
The transcript produced shows that the court had jurisdiction of the parties and awarded damages and costs in favor of the plaintiff. It fails to disclose the nature of the litigation, or in what plea the action was brought, or whether it was decided upon default or after issue joined. These defects might be fatal upon a writ of error, but cannot avail upon the issue here presented. The court in which the judgment was rendered has general jurisdiction according to the course of the common law, and is presumed to have had jurisdiction to award the judgment shown to have been rendered in the plaintiff’s favor by its own record. It is said to be a matter of no consequence whether the jurisdiction of a domestic court of general jurisdiction appears affirmatively upon the judgment roll or not; for if it does not, it will be conclusively presumed in all cases between the parties to it so long as it remains neither annulled nor reversed. Freem. Judg. § 132. Pratt v. Dow, 56 Maine, 81; Granger v. Clark, 22 Maine, 128.
In Penobscot R. R. Co. v. Weeks, 52 Maine, 456, 458, the court says: “If, upon inspection of the record, a judgment appears to have been rendered without such notice, [service on the defendant,] it is absolutely void, — a mere nullity.” That case does not appear to have been presented upon the plea of nul tiel record, but appears to have been reported upon the production of the original papers without any extended record; and the writ shows that no legal service had been made.
How far jurisdiction is presumed from the record of a domestic court of general jurisdiction, silent as to jurisdictional facts, in subsequent litigation between the parties to it, is not considered in Sidensparker v. Sidensparker, 52 Maine, 481.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Emery and Foster, JJ., concurred.